Exhibit 10.34(b)

FIRST AMENDMENT TO THE BLADELOGIC, INC.

2007 STOCK OPTION AND INCENTIVE PLAN

THIS FIRST AMENDMENT is made on this 21st of July 2008, by BMC Software, Inc., a
corporation duly organized and existing under the laws of the State of Delaware
(hereinafter called the “Company”).

WITNESSETH:

WHEREAS, the Company maintains the BladeLogic, Inc. 2007 Stock Option and
Incentive Plan (the “Plan”); and

WHEREAS, the Company desires to amend the Plan as set forth below.

NOW, THEREFORE, effective as of April 18, 2008, the Plan is hereby amended as
follows:

 

 

1.

Each reference to “Company” shall refer to “BMC Software, Inc.”

 

 

2.

Each reference to “Deferred Stock Award” or “Deferred Stock Awards” shall be
deleted and replaced to read “Restricted Stock Unit” and “Restricted Stock
Units,” respectively.

 

 

3.

Each reference to “Stock” shall refer to the Common Stock, par value $0.01 per
share, of the Company, subject to adjustment under Section 3 of the Plan.

 

 

4.

The reference to “666,375 shares” in Section 12(d) of the Plan shall be deleted
and replaced to read “602,742 shares.”

 

 

5.

Section 3(a) of the Plan is hereby amended to read in its entirety as follows:

“(a) Stock Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan following April 18, 2008 shall be
1,058,805 shares, subject to adjustment as provided in Section 3(b). For
purposes of this limitation, the shares of Stock underlying any Awards that are
forfeited, canceled, held back upon exercise of an Option or settlement of an
Award to cover the exercise price or tax withholding, reacquired by the Company
prior to vesting, satisfied without the issuance of Stock or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan. Subject to such overall limitations,
shares of Stock may be issued up to such maximum

 

1



--------------------------------------------------------------------------------

number pursuant to any type or types of Award; provided, however, that Stock
Options or Stock Appreciation Rights with respect to no more than 602,742 shares
of Stock may be granted to any one individual grantee during any one calendar
year period and the number of shares that may be issued in the form of Incentive
Stock Options shall not exceed 1,058,805, subject in all cases to adjustment as
provided in Section 3(b). The shares available for issuance under the Plan may
be authorized but unissued shares of Stock or shares of Stock reacquired by the
Company.”

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this First Amendment.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
on the date first written above.

 

BMC SOFTWARE, INC.

By:

 

/s/ MICHAEL A. VESCUSO

Michael A. Vescuso

Senior Vice President, Administration

 

2